Citation Nr: 1715686	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-31 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than May 21, 2014 for the award of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1942 to February 1946 during the World War II era. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An original claim for entitlement to service connection for bilateral hearing loss was received on May 21, 2014.

2.  VA received no communication that constituted a formal or informal claim for service connection for bilateral hearing loss prior to May 21, 2014.


CONCLUSION OF LAW

The criteria for an effective date prior to May 21, 2014, for the award of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the effective date assigned after the grant of service connection for bilateral hearing loss.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (2004).  The Veteran filed his claim in May 2014 using the Fully Developed Claim process, which provides appropriate notice to the Veteran.  

VA's duty to assist has been satisfied.  The Veteran's available service treatment records and VA medical records are in the evidence of record.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the effective date claim.   

The record does not indicate that any additional evidence relevant to the issue being decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.

The Veteran is seeking an effective date prior to May 21, 2014 for the award of service connection for bilateral hearing loss.  He contends that he was not aware that he could file a claim prior to May 2014, and if he had known he would have filed his claim earlier.

On May 21, 2014, VA received the Veteran's claim for service connection for bilateral hearing loss, which was submitted on VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.  A May 2015 rating decision awarded service connection for bilateral hearing loss, rated 40 percent disabling, effective May 21, 2014, the date of receipt of the claim. 

In order to determine the appropriate effective date for the award of service connection for bilateral hearing loss, the Board must determine when the Veteran's claim for service connection was received and when entitlement to the benefit arose.  In this case, the evidence does not show, nor does the Veteran contend, that an informal or formal claim for bilateral hearing loss was filed prior to May 21, 2014.  Therefore, the Board must find that the appropriate date of claim is May 21, 2014.

VA treatment records show that in May 2010, the Veteran requested an audiology consultation and there was a notation that his hearing was getting worse.  In June 2010, the Veteran was seen for an initial audiological evaluation, and reported hearing loss for the past few years.  Following an audiological evaluation, the Veteran was diagnosed with bilateral hearing loss.  Thus, the record contains evidence establishing the presence of bilateral hearing loss prior to receipt of his claim in May 2014; however, 38 C.F.R. § 3.400(b) is clear that the effective date for an award of service connection is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004); see also Lalonde v. West, 12 Vet. App. 377 (1999).  Thus, the effective date can be no earlier than May 21, 2014, the date of receipt of the Veteran's claim.

The Board has considered 38 U.S.C.A. § 5110(a)(2)(A), which states that the effective date of the award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed (as determined by the Secretary) as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application.  Further, this provision notes that it shall take effect on the date that is one year after the date of the enactment of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 [enacted Aug. 6, 2012] and shall not apply with respect to claims filed after the date that is three years after the date of the enactment of such Act.  38 U.S.C.A. § 5110(a)(2)(C).  The Veteran submitted his claim on VA Form 21-526EZ within the period contemplated by the statute, specifically, the time period beginning August 6, 2013 and ending August 5, 2015, and requested processing under the Fully Developed Claim program.  However, subsequent to receipt of the claim, VA received additional evidence that required further development; hence, the claim was excluded from the Fully Developed Claim program.  M21-1, pt. III, subpt. ii, 3.B.2.b.  The Veteran was notified that his claim was excluded from the Fully Developed Claim program by a May 2015 letter.  Hence, the Veteran is not entitled to an effective date prior to May 21, 2014 under the provisions of 38 U.S.C.A. § 5110(a)(2)(A).  

The Board acknowledges the Veteran's statements that he did not know he could file a claim earlier than May 2014, and is sympathetic to his contentions.  However, the pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the award of service connection for bilateral hearing loss earlier than May 21, 2014 can be assigned.  Consequently, the claim for an effective date prior to May 21, 2014 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date earlier than May 21, 2014, for the award of service connection for bilateral hearing loss is denied.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


